ADKINS, Justice.
We review the decision of the first district court of appeal in Bull v. City of Atlantic Beach, 463 So.2d 336 (Fla. 1st DCA 1985). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. The question certified as being of great public importance is identical to that presented in North Broward Hospital District v. Fornes, 476 So.2d 154 (Fla.1985). We deny taxpayer standing in this instance based upon our reasoning in Fornes.
Accordingly, we quash the decision of the district court and remand this case for further proceedings consistent with this opinion.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN and McDONALD, JJ., concur.
EHRLICH, J., dissents with an opinion with which SHAW, J., concurs.